                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CALIFORNIA SPINE AND
                                         NEUROSURGERY INSTITUTE,                               Case No. 19-cv-03552-PJH
                                  8
                                                       Plaintiff,
                                  9                                                       ORDER DIRECTING PREPARATION
                                                 v.                                       FOR ARGUMENT ON REMAND FOR
                                  10                                                      LACK OF FEDERAL JURISDICTION
                                         JP MORGAN CHASE & CO., et al.,
                                  11                                                                   Re: Dkt. No. 1
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court orders the parties in the above entitled action to prepare for argument at
                                  15   the December 18, 2019 hearing on defendants’ motion to dismiss on the following
                                  16   question: whether Title 29 U.S.C. § 1132 entitled defendants to remove this action on the
                                  17   basis of a federal question?
                                  18          In particular, the parties should be prepared to address whether the Ninth Circuit’s
                                  19   complete preemption analysis under Title 29 U.S.C. § 1132 in Marin Gen. Hosp. v.
                                  20   Modesto & Empire Traction Co., 581 F.3d 941 (9th Cir. 2009) requires this court to
                                  21   remand this action to the Alameda County Superior Court. Defendants should also be
                                  22   prepared with specific authority to defend any position that plaintiff’s failure to challenge
                                  23   removal for lack of complete preemption under Title 29 U.S.C. § 1132 somehow allows
                                  24   this court to maintain its federal subject matter jurisdiction over this action. See Dkt. 25 at
                                  25   5 (“Complete preemption is not at issue in the instant motion because the case was
                                  26   already removed to this Court without opposition based on complete preemption. Federal
                                  27   jurisdiction based on complete preemption is undisputed.”) (emphasis in the original).
                                  28
                                  1          Lastly, to remove any confusion, the parties should refer to the relevant

                                  2    preemption doctrines according to their respective sections under Title 29—i.e., Title 29

                                  3    U.S.C. § 1132 (complete preemption) or Title 29 U.S.C. § 1144 (express preemption).

                                  4          IT IS SO ORDERED.

                                  5    Dated: December 12, 2019

                                  6                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  7                                                United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
